Citation Nr: 0738362	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  01-08 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
bilateral pes planus with hallux valgus and plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from November 1993 through 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


FINDINGS OF FACT

1.  Prior to the March 2006 VA examination, the veteran's 
bilateral foot disability was manifested by severe symptoms 
with objective evidence of marked deformity, and pain on 
manipulation. 

2.  Since March 2006, the evidence demonstrates no current 
prescription for orthodic shoes or appliances; the veteran's 
bilateral pes planus is manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, and 
marked inward displacement of the tendo achillis on 
manipulation.  


CONCLUSION OF LAW

The criteria for a 30 percent rating prior to March 2006, and 
a 50 percent rating from March 2006 for the veteran's 
bilateral pes planus with hallux valgus and plantar fasciitis 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.71a, Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected bilateral pes planus with hallux valgus and plantar 
fasciitis, which is currently rated as 20 percent disabling.  
The veteran was initially granted service connection in March 
1997 and assigned a 20 percent rating.  The RO clearly stated 
that this rating represented a total 30 percent level of 
disability, minus a pre-service 10 percent level of 
disability.  See March 1997 rating decision; also see 
38 C.F.R. § 4.22 (2007).  The veteran did not appeal that 
decision, but has perfected his appeal of the April 2001 
rating decision, which continued the 20 percent rating.  He 
contends that he is entitled to a full 50 percent rating for 
his service connected condition.  
See October 2007 hearing transcript.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Generally, a disability must be 
considered in the context of the whole recorded history.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. §§ 
4.1, 4.2; Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The veteran's current rating is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5276.  As discussed above, the 
veteran's service connected disability is currently rated as 
20 percent disabling, which does not encompasses the total 
level of disability caused by the disability.  Service 
connection was granted for the veteran's pes planus based 
upon aggravation of a pre-existing disability, and was rated 
30 percent disabling by the RO, however minus a pre-service 
10 percent level of disability. See 38 C.F.R. § 4.22 (2007).

It is well established that, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as staged 
ratings.  Fenderson v. West, 12 Vet.App. 119, 126 (1999).  
This practice for rating a service-connected disability 
accounts "for the possible dynamic nature of a disability 
while the claim works its way through the adjudication 
process."  O'Connell v. Nicholson, 21 Vet.App. 89, 93 (2007); 
see also 38 C.F.R. § 4.1 (2007) ("Over a period of many 
years, a veteran's disability claim may require reratings in 
accordance with changes in . . . his or her physical or 
mental condition.").  In cases where staged ratings are 
appropriate, the Board must consider all of "the evidence of 
record from the time of the veteran's application."  
Fenderson, 12 Vet.App. at 127.  In Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007), the Court provides that 
if VA's adjudication of an increased-rating claim is lengthy, 
a claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased-rating claim was 
filed until a final decision on that claim is made.  The 
Court held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  

After reviewing the record and the relevant law, the Board 
concludes that that it may be impossible to separate a 
portion of the veteran's service-connected disability and 
determine which portion is due to a particular cause.  The 
rule announced in Mittleider v. West, 11 Vet. App. 181, 182 
(1998), applies in this circumstance. That is, the Board is 
precluded from differentiating between symptomatology 
attributed to a service-connected disability and a non 
service-connected disability in the absence of medical 
evidence which does so.  In this case, the service medical 
records have been reviewed.  The July 1993 enlistment 
examination shows a preexisting diagnosis of "pes planus 
bilateral asymptomatic moderate," and "hallux valgus bilat 
mild."  There is no suggestion at that time that the 
veteran's preexisting bilateral pes planus was manifested by 
a weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, or pain on manipulation and use 
of feet, such that his preexisting disability was justifiably 
assessed as 10 percent disabling.  In fact, the entrance 
examiner specifically indicated that the veteran's pes planus 
was "asymptomatic" at the time he entered service.  Also, 
with regard to the hallux valgus, there is no indication in 
the entrance examination that this preexisting condition had 
required a resection of the metatarsal head, or that it was 
severe.  In fact, it was only described as "mild" in the 
entrance examination report.  Given the medical evidence of 
record, the Board is unable to assess the degree of 
disability at the time of the veteran's entrance into service 
as anything but noncompensable.  Thus, the Board finds that 
the entire degree of disability is attributable to the 
veteran's service-connected pes planus.  This determination 
represents a difference of opinion with what the RO had done 
previously as it appears that the RO may have ascribed the 10 
percent reduction to a finding it made under diagnostic code 
5284, allowing that the other foot injury was moderate.  
Accordingly, the Board finds that an increased disability 
rating of 30 percent is proper for the veteran's service-
connected pes planus from the date of his current claim 
through March 2006.  This represents the total level of 
disability for this disability, as determined by the RO.

The Board will now address the issue of whether the veteran 
is entitled to an increased rating for his pes planus, beyond 
30 percent.

Under DC 5276, bilateral acquired flatfoot is rated as 30 
percent when manifested by severe symptoms: objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  38 C.F.R. § 
4.71a, DC 5276.  An increase to 50 percent requires a showing 
of pronounced symptoms: marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  Id.

The veteran's medical history relevant to this appeal 
includes three VA examinations, but no outpatient treatment 
reports.  The veteran confirmed that he received no private 
outpatient treatment at his October 2007 hearing.  See 
hearing transcript at page 7.   

At the time of the March 2001 VA examination, the veteran 
reported pain that goes up to six to seven on a pain scale 
with any type of walking, standing, or exercise.  He, at that 
time, reported prior use of orthotics, but that he did not 
use any crutches, braces, canes, or corrective shoes.  
Physical examination revealed "severe pes planus 
bilaterally," with bilateral plantar flexion at 40 degrees 
without pain, and dorsiflexion at 20 degrees without pain.  
There was mild tenderness upon palpation of the plantar 
fascia left greater than right.  Bilateral pes planus with 
hallux valgus and plantar fasciitis, left greater than right, 
was diagnosed.  There was no showing at that time of marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, to warrant a 50 percent rating under DC 
5276.

In April 2005, the examiner reported the veteran's history of 
bunion deformity with bilateral flattening, as well as 
complaints of swelling and throbbing.  The pain flared up 
with movement, walking, and standing, and was alleviated by 
rest, according to the veteran.  Again, he was not in use of 
a cane, crutch, brace, corrective shoes, or shoe inserts.  
The examiner noted marked flattening of the feet with bunion 
deformity bilaterally with 18 degrees of lateral deviation of 
the great toes bilaterally.  There was also noted to be a 10 
degree valgus deviation of the Achilles tendons, bilaterally.  
There was no tenderness on palpation.  While there is some 
pronation and deviation of the Achilles tendon noted, there 
is no showing at that time of marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
to warrant a 50 percent rating under DC 5276.

The veteran was examined again in March 2006.  His 
description of his disability was consistent with the prior 
two examination reports.  Activity increased pain, and rest 
alleviated it.  He reported use at that time of Dr. Scholl's 
insoles, as well as two pairs of socks for padding.  Physical 
examination revealed significant pain on palpation along the 
plantar fascia, bilaterally.  The examiner also reported 
"pronounced bilateral marked pronation which is consistent 
with his pes planus foot structure, severe pes planus."  
There was also "extreme tenderness of plantar surfaces of 
the feet along the plantar fascia bilaterally," and "marked 
inward displacement of the tendo Achilles on manipulation."  
The examiner also noted, based upon a review of the record 
and the veteran's statements, that arch supports were 
diagnosed in service and proved not to help.  This statement 
is consistent with the Board's review of the service medical 
records, which show prescribed arch supports in September 
1994, and a notation in November 1994 that rather than 
helping, the arch supports increased the veteran's pain.  
With this examination, the veteran clearly meets the criteria 
for a 50 percent rating for his bilateral pes planus.  While 
there is no showing of a current prescription for orthodic 
shoes or appliances, the evidence shows that a competent VA 
medical examiner described the veteran's disability as 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement of the tendo 
achillis on manipulation.  As such, the current state of the 
veteran's service-connected disability warrants a 50 percent 
rating under DC 5276 from March 2006.  As discussed above, 
there is no justification for a 10 percent rating decrease 
under 38 C.F.R. § 4.22.  Further analysis of the veteran's 
condition is not warranted, as a 50 percent rating is the 
maximum allowable under the relevant diagnostic code.  The 
preponderance of the evidence supports the veteran's claim.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for an increased rating for 
bilateral pes planus.  Sufficient evidence is available to 
reach a decision and the veteran is not prejudiced by 
appellate review at this time.

VA sent the veteran letters in November 2004 and March 2006 
informing him of the evidence necessary to establish 
entitlement to an increased rating.  The veteran was notified 
of what was necessary to establish his claim, what evidence 
he was expected to provide, and what VA would obtain on his 
behalf, and asked to submit any pertinent evidence he had 
regarding his claim.  Thus, these letters satisfied the 
requirements of 38 C.F.R. § 3.159(b)(1) (2007).  A March 2006 
letter also informed the veteran of the type of evidence 
necessary to establish an effective date and a disability 
rating, as is required under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Any defect with respect to the timing of 
the notice requirement was harmless error.  The veteran was 
furnished content-complying notice and proper subsequent VA 
process, thus curing any error in the timing.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d) (2007).  Here, the veteran's 
statements, his service medical records, and VA treatment 
records have been associated with the claims folder.  The 
veteran was also afforded three VA examinations during the 
course of this appeal and the reports are also of record.  
The veteran requested, and was afforded two Board hearings, 
and the hearing transcripts are of record.  The veteran has 
been afforded several opportunities, but has not notified VA 
of any additional available relevant records with regard to 
his claim.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

Entitlement to a 30 percent evaluation prior to March 2006, 
and a 50 percent disability rating for bilateral pes planus 
with hallux valgus and plantar fasciitis from March 2006 is 
warranted, subject to controlling regulations applicable to 
the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


